Citation Nr: 1626380	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-34 645	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1966.

This claim is on appeal before the Board of Veterans' Appeals (Board) arise from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claims was subsequently transferred to the RO in Boise, Idaho.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in July 2014.  A transcript to that hearing is of record.

A June 2015 Board decision granted service connection for tinnitus, denied service connection for bilateral hearing disability, and remanded claims for service connection for sleep apnea and a heart disability for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a March 2016 Order, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision as to the claim for service connection for bilateral hearing loss disability, and remanded that matter to the Board for actions consistent with Joint Motion.

On remand, additional treatment records were obtained and associated with the record.  Additionally, a VA examination was provided by medical personnel.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The issues of issues of entitlement to service connection for bilateral hearing loss disability and a heart disability are REMANDED to the Agency of Original Jurisdiction.
FINDING OF FACT

The preponderance of the evidence shows that the Veteran's sleep apnea was not incurred in or permanently aggravated by service and is otherwise unrelated to active duty service.


CONCLUSION OF LAW

The criteria for service connection for currently diagnosed sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified in letters dated in January 2012 and January 2013.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

When VA provides a claimant an examination or obtains a medical opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unless the claimant challenges the adequacy of the examination or opinion, however, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

In this case, the Veteran was provided a VA examination for sleep apnea in October 2015.  The examiner reviewed the claims file, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claim.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  There are no apparent inconsistencies or ambiguities in the examination report.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinion have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the October 2015 VA examination report is adequate concerning the claim for service connection for sleep apnea.  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran's August 1966 service separation physical shows that his lungs and chest were normal.  On an accompanying Report of Medical History, the Veteran indicated that he did not experience shortness of breath or frequent trouble sleeping.

A May 1970 reserves service examination report shows that the Veteran's lungs and chest were normal.  The Veteran indicated on an accompanying Report of Medical History that he did not experience shortness of breath or frequent trouble sleeping.

In February 2012, the Veteran and his spouse remarked that in the past she had to wake the Veteran because he stopped breathing at night.  

In a January 2013 statement, the Veteran said that he was subjected to exhaust fumes while on active duty.  He related that his wife noticed that he stopped breathing while he was asleep.  His spouse added that over the years the Veteran had trouble breathing, and he stopped breathing while he was asleep.

In the May 2013 notice of disagreement, the Veteran stated that his condition did not come on all at once.  It took years for it to surface.  He stated he never went to a doctor after he got out of the service because he was not sure he had a real problem, and he could not afford to see a doctor.

In the December 2013 substantive appeal, the Veteran commented that his breathing problem had gotten worse over the course of his life.  He added that he was not aware of a problem at the time of his discharge.  He felt that his lung problem could only have come from his service time.  

At the July 2014 Board hearing, the Veteran described being exposed to jet fuel fumes while on active duty.  He stated that he had apnea symptoms long before he received a diagnosis of sleep apnea.  He related that his wife would have to hit his ribs to wake him because he would stop breathing, and that occurred after he separated from service.  He felt that breathing jet exhaust fumes while on active duty caused his sleep apnea.  

At an October 2015 VA examination, the examiner confirmed that the Veteran had sleep apnea, but opined that it was less likely than not that the sleep apnea was incurred in or caused by active duty service.  The examiner reviewed the Veteran's records and found nothing in the service medical records which would indicate any concern for sleep apnea.  It was noted that not only did the service separation examination make no mention of sleep symptoms, but the Veteran's own Report of Medical History made no mention of any concerns related to sleep apnea.  The first concern of sleep apnea-related symptoms appeared in the record in May 2009, and in a June 2009, a treatment record contained the Veteran's complaints of dyspnea during sleep or prolonged walking which the Veteran himself attributed to weight gain over the previous several months.  The Veteran's weight at the time was noted to be 299 pounds, and he was five feet ten inches tall.  At that time, the Veteran underwent a sleep study and was diagnosed with severe obstructive sleep apnea.

The examiner reviewed letters from February 2012 and January 2013 which showed that the Veteran developed sleep difficulties including loud snoring and apneic episodes, but no time frame was given to support an exact onset other than the Veteran's belief that they started in service.  The examiner also reviewed a letter from the Veteran's spouse which stated that the Veteran's sleep apnea developed "over the years."  Even reviewing that evidence, the examiner did not feel that the evidence supported the allegation for service onset.  The examiner noted the Veteran's concerns that inhaling fuel funes while on active duty was to blame for his current sleep apnea, but the examiner found that there was no support for that theory in the medical literature.  The examiner stated that by far the greatest risk factor for developing sleep apnea was obesity, and the Veteran was morbidly obese.  Other risk factors were advanced age, male sex, and a history of congestive heart failure, all of which the Veteran had.  For those reasons, the examiner concluded that it was less likely as not that the Veteran's sleep apnea was related to active service, to include whether it had its onset during active service.

The Board finds that service connection for sleep apnea is not warranted.  There is no question that the Veteran has a current diagnosis of sleep apnea.  However, the preponderance of the evidence does not establish a nexus between that disability and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the evidence weighs against such a finding as the October 2015 VA examiner has expressly opined that the Veteran's sleep apnea is less likely than not related to active service.  The Board considers the VA examiner's opinion to be highly probative and persuasive.  Moreover, the Veteran has not submitted any competent and credible evidence suggesting a nexus between current sleep apnea and active service.  Accordingly, the Board finds that direct service connection is not warranted for sleep apnea.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Additionally, while cognizant of the Veteran's and his spouse's complaints of sleep apnea dating back to active duty, the Board considers it significant that the other evidence does not show that he exhibited any related symptoms during active duty.  The Board is additionally mindful of the Veteran's assertions that his sleep apnea is related to exposure to jet fumes while he was on active duty.  The Board considers the Veteran's account of in-service exposure to jet fumes to be both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Board finds that the Veteran and spouse are also competent to report a history of snoring symptoms, which are capable of lay observation.  38 C.F.R. § 3.307(b) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran indicated on a Report of Medical History completed at the conclusion of active duty service that he did not have trouble sleeping.  He reiterated that indication on an additional Report of Medical History completed in conjunction with a Reserve Service examination conducted approximately four years after he separated from active duty.  The Veteran's indications on those Reports of Medical History appear to contradict the current assertions of a continuity of sleeping symptoms dating to active duty.  Due to these contradictions, the Board finds the Veteran's assertions to be not credible.  In any event, even if credible, the Veteran's and spouse's statements regarding symptomatology were considered by the VA examiner who found that it was less likely that sleep apnea began in service or was related to service.  The examiner's opinion is more persuasive because of the medical training of the examiner.

To the extent that the Veteran relates those perceived symptoms to active service, his assertions are not probative because they are not competent.  The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that opinions at to medical diagnosis and etiology by the Veteran are not competent.  The Board finds the VA examiners' opinion more persuasive than the Veteran's and spouse's assertions because of the medical training of the examiner.  Consequently, to any extent that they may be competent, the Veteran's and his spouse's statements are outweighed by the opinion of the VA examiner.

Accordingly, the Board finds that the claim for service connection for sleep apnea must be denied.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

In the June 2015 remand, the Board requested that the Veteran undergo VA examination to obtain an etiology opinion regarding a claimed heart disability.  The requested examination was performed in October 2015.  The examiner found no evidence of arteriosclerotic heart disease.  It was specified that the Veteran had compensated congestive heart failure, but no evidence of arteriosclerosis or coronary disease.  The Veteran's accredited representative has argued that no etiology opinion was given regarding the diagnosed congestive heart failure.

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is required for a complete and adequate etiology opinion regarding the diagnosed congestive heart failure.

Concerning the claim for service connection for a bilateral hearing loss disability, the Board denied the claim in a June 2015 decision.  The primary evidence the Board relied on was the negative nexus opinion given by a VA examiner in a January 2013 examination report.  In the March 2016 Joint Motion for Partial Remand, the parties agreed that the January 2013 examination report was inadequate because the examiner's state rationale did not constitute a reasoned and adequate explanation as to why the Veteran's current hearing loss was not caused by noise exposure during service.  The parties agreed that remand was warranted for the Board to obtain an adequate medical opinion.  To comply with the specific request in the Joint Motion, remand of the claim for service connection for bilateral hearing loss disability is required for a complete and adequate etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any cardiac disabilities.  The examiner must review the claim file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent cardiac pathology found and should diagnose any cardiac disability, to include congestive heart failure.  As to any pertinent disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any cardiac disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  Any opinion expressed should be accompanied by a complete rationale.

3.  Schedule the Veteran for a VA audiology examination.  The examiner should conduct audiometric testing and should also use the Maryland CNC word recognition test.  The examiner should opine whether any hearing loss diagnosis is as likely as not (50 percent or greater probability) related to noise exposure in service.  The Veteran was exposed to loud noise while on active duty.  The examiner is asked to review the claims file before the examination and to provide explanatory rationale for all opinions rendered.  The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but that is not dispositive to the issue of whether any current hearing loss is related to acoustic trauma in service.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


